Citation Nr: 1804431	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  11-33 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected degenerative changes of the left knee and/or service-connected degenerative changes of the right knee with residual scar (referred to hereinafter as "service-connected knee disabilities").


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1971 to September 1995. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which in pertinent part, denied the claim for service connection for right hip disorder. 

In March 2017, the Board remanded the matter to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining any outstanding records of pertinent treatment and to obtain a supplemental VA medical opinion on question of secondary service connection. 


FINDING OF FACT

The competent evidence does not demonstrate that the Veteran's current degenerative arthritis of the right hip had an onset until years after his period of service, and the preponderance of the competent evidence is against a finding that his current right hip disorder is etiologically related to service, to include as proximately caused or aggravated by his service-connected knee disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right hip disorder, to include as secondary to service-connected knee disabilities, have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in November 2009 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA medical opinion and examination reports. 

The Board acknowledges that a complete set of the Veteran's service treatment records from his period of service are unavailable, except for a few service treatment records and copy of his 1995 examination prior to separation that he submitted.  VA has attempted to obtain any available records, however these attempts were not successful.  The file contains a detailed memorandum, dated in February 2010,which itemizes events and actions surrounding VA's attempts to locate any pertinent records and concludes with a formal finding that service records are unavailable.  

Also, the record contains an August 2017 memorandum that identifies the actions taken by VA personnel to attempt to locate any VA treatment records that dated prior to 2010.  The memorandum concludes with a formal finding that VA treatment records dated prior to 2012 are unavailable.  Notably, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The Veteran did not respond to an April 2017 notice letter asking for his assistance in identifying any outstanding records of pertinent treatment. 

Accordingly, there has been substantial compliance with the Board's March 2017 remand instructions, and no additional actions are needed at this time.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Certain chronic diseases, to include arthritis, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303 (b).  The chronicity provision of 38 U.S.C. § 3 .303 (b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310 (2017).  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104 (a) (2012); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C. § 5107 (2012); Ortiz v. Principi, 274 F.3d 1361, 1364  (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2017).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

In this case, the Veteran seeks entitlement to service connection for a right hip disorder.  He asserts that his right hip disorder is secondary to his service-connected left knee and right knee disabilities.  He believes that his current right hip disorder is the result of an abnormal gait attributed to his service-connected disabilities.  Specifically, the Veteran reports that he has overcompensated for his knee disabilities and it has placed more stress on his right hip which created his current problems.  See December 2011 substantive appeal and April 2017 VA examination report. 

Additionally, the Veteran's representative contends that the right hip disorder is a direct result of the Veteran's period of service, to include his in-service complaints and treatment for right hip pain.  See October 2016 informal hearing presentation. 

The medical evidence of record establishes that the Veteran has a current disability involving his right hip, identified as degenerative arthritis.  See VA treatment records dated in October 2012 as well as the April 2017 VA examination report. 

As noted above, a complete set of the Veteran's service treatment records are unavailable.  The record does contain a September 1991 service treatment record that shows the Veteran presented with complaints of right hip pain for the past week and a half.  He described the pain as "tightness".  He reported that he ran daily and denied any trauma to his hip.  Clinical evaluation revealed full range of motion and normal muscle strength in the Veteran's right hip.  There was evidence of tenderness on palpitation of the femoral head.  A diagnosis of muscle strain was provided, and he was advised to avoid running for a week.  Another September 1991 service treatment record shows that the Veteran presented for a follow-up for the muscle strain involving his right hip.  It was noted that the Veteran's condition was better and he reported that his right hip was "much improved".  

Subsequent available service treatment records do not show complaints of right hip problems.  The report of his September 1995 examination prior to separation shows that his bilateral lower extremities were evaluated as normal. 

Post-service private treatment records dated in January 2006 do not show that the Veteran complained of any right hip problems.  Clinical evaluation at that time revealed normal bilateral hip examination.  The Veteran had full range of motion without evidence of pain in his hips, and there was no trochanteric tenderness.  A January 2006 private treatment record pertaining to his knees shows that he had a normal gait. 

The first medical evidence of right hip problems comes in September 2009, when the Veteran initiated his claim for service connection for right hip disorder.  He asserted that his right hip disorder was secondary to his bilateral knee disability.  VA treatment records dated in October 2012 show that x-ray films of the hips revealed findings of early degenerative changes, worse on the right side. 

Here, the medical evidence of record does not show that the Veteran's current right hip disorder first manifested in service, at separation, or until more than a year after his discharge from active service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  VA and private treatment records do not show that the Veteran's current right hip disorder had an onset during his period of service.  His right hip was evaluated as normal in 2006, and the evidence of right hip problems comes in 2009, which comes 14 years after his separation from service.  See 38 C.F.R. § 3.303; see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service). 

Service connection is warranted on a presumptive basis for chronic diseases which manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, and 3.309.  In the instant case, the evidence does not demonstrate that the degenerative changes noted in the Veteran's right hip manifested to such a degree within one year of his separation from service.  In fact, these changes were not noted until October 2012 x-rays, which comes many years following his release from service.  

The Veteran's service treatment record do not show a chronic problem involving his hips, however there is evidence of in-service complaints of right hip pain in 1991.  As such, in-service event has been shown. 

With respect to element (3), nexus or relationship, there is no favorable medical nexus opinion of record that supports medical links between the current right hip disorder and the Veteran's period of service.  Rather, the record contains two negative medical nexus opinions by VA examiners.  

In a July 2016 VA medical opinion report, the VA examiner concluded that based on a review of the claims folder, it was less likely than not that the Veteran's right hip disorder was directly related to his period of service.  In support of this medical conclusion, the VA examiner noted that the Veteran's complaints of right hip pain in September 1991 were acute and transient in nature.  His symptoms resolved after conservative treatment as noted in the follow-up service treatment record.  In addition, there was no evidence of chronic right hip problems shown at the time of separation examination in September 1995.  Instead, the VA examiner observed that the x-ray evidence demonstrated early degenerative disease which was consistent with the natural aging process caused by chronic wear and tear, and/or genetic predisposition. 

The record also contains the negative medical nexus opinion in an April 2017 VA examination report.  The VA examiner concluded that based on review of the claims folder and findings from clinical evaluation, including the Veteran's reported medical history, it was less likely than not that the Veteran's current right hip disorder was directly related to his period of service, to include in-service complaints.  In support of this medical conclusion, the VA examiner considered the Veteran's in-service complaints of right hip pain, which he felt was more consistent with trochanteric bursitis than muscle strain, and noted that the records showed that his symptoms improved with conservative treatment and restricted physical profile.  In addition, there was no evidence of right hip problems noted at the time of examination prior to separation from service and his current right hip degenerative arthritis was not diagnosed until 2012.  Further, the Veteran had reported a more recent onset of right hip problems of four years ago.  The VA examiner also noted that the post-service medical records showed that the Veteran had significant weight gain after service.  The VA examiner opined that the Veteran's degenerative arthritis in his right hip was more likely the result of the normal aging process, genetics and obesity.  There is no contrary medical opinion of record. 

As noted above in the legal criteria above, under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third service-connection element for certain chronic diseases, including arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran has not asserted that he has experienced symptoms of right hip problems continuously since his period of service.  Rather, the Veteran has denied any direct injury or trauma to his right hip, and he reported that his current right hip problems began after his active periods of service.   See the April 2017 VA examination report.  

The Veteran has not submitted competent or probative medical evidence that shows a positive association between his current right hip disorder and his active service. Based on the foregoing, the Board finds that element (3) a medical link between the Veteran's right hip disorder and his period of service has not been shown.  As such, the Board finds that service connection on a direct basis is not warranted.

Turning to the Veteran's primary assertion - entitlement to service connection on a secondary basis, the remaining question is whether the medical evidence supports, or is at least in equipoise, as to the Veteran's assertion that his current right hip disorder is proximately caused or aggravated by his service-connected knee disabilities.  See 38 C.F.R. § 3.310.  Here, the Board finds that the preponderance of the competent evidence of record weighs against a finding that the Veteran's current right hip disorder is proximately caused or aggravated by his service-connected disabilities. 

Although the Veteran contends that he has overcompensated for his knee disabilities and placed additional strain on his right hip, the medical evidence does not demonstrate that the Veteran had an altered gait as result of his service-connected disabilities.  Rather, he was consistently evaluated with a normal gait and there was no evidence of abnormal weight bearing.  See private treatment record dated in 2006 and the report of a December 2011 VA knee examination. 

In addition, the record contains the report of an April 2017 VA medical opinion which weighs heavily against the Veteran's claim on a secondary basis.  The April 2017 VA examiner concluded that the Veteran's right hip disorder was not proximately caused or aggravated by his service-connected knee disabilities.  This medical opinion was based on a review of the evidence, including after a review of the claims folder, including the findings from the private and VA medical records.  The VA examiner stated that in order to demonstrate degenerative changes in the hip as result of his knee, there would need to be evidence of significant and prolonged altered gait mechanics, which were not demonstrated in the medical evidence.  Moreover, during clinical evaluation, the Veteran reported a recent onset of gait problems in the last few years and he denied a history of a long-term limp.  The 2017 VA examiner also noted that the VA x-ray film from 2012 only revealed evidence of early degenerative changes in the hips, although more on the right.  This evidence demonstrated that the Veteran's current degenerative arthritis of the right hip was consistent with the natural aging process, genetics, and obesity, and it was unlikely proximately caused or aggravated by his service-connected knee disabilities. 

The Board has considered the Veteran's assertions that his current right hip disorder is related to his period of service or as secondary to his service-connected disability. However, there is no indication in the record to suggest that the Veteran has specialized training so as to be able to provide an etiology between his current right hip disorder and his periods of service or secondary to knee disabilities through his observation of his symptomatology alone.  See Barr v. Nicholson, 21 Vet. App. 30 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Notably, the determination of the nature and etiology of degenerative arthritis requires diagnostic testing and medical expertise to determine its very nature, which would extend beyond the Veteran's capabilities to assess his condition.  Rather, the more probative competent medical opinion of record come from the VA examiners, and those opinions weigh heavily against the Veteran's claim. 

In sum, the weight of the evidence is against a finding that the Veteran's current right hip disorder is directly related to service.  Furthermore, the Board finds that the VA examiner's medical opinion carries more weight against the claim on secondary basis.  The preponderance of the medical evidence is against a finding that the Veteran's right hip disorder is etiologically related to the Veteran's period of service, to include as secondary to his service-connected disabilities.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.


ORDER

Entitlement to service connection for right hip disorder, to include as secondary to service-connected knee disabilities, is denied. 




____________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


